DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
	The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


	Claims 1-11 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	Regarding claim 1, lines 11-12 state the limitation, “disposed vertically above a safety actuation mechanism,” it is unclear if “a safety actuation mechanism” is the same “safety actuation mechanism” introduced in line 5 of the claim or a new limitation. For examination purposes it is interpreted that it is the same safety actuation mechanism.

Claim Rejections - 35 USC § 102
	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

	Claims 1-9 and 12-14 are rejected under 35 U.S.C. 102(a)(1)/(a)(2) as being anticipated by Coquerelle et al. (WO 2006082460 A1).
	Regarding claim 1, Coquerelle et al. disclose:
An elevator counterweight assembly (counterweight 1, figure 1), comprising: 
	a counterweight structure (upper crossbeam 9, lateral posts 5, figure 1, weights not shown); 
	at least one safety brake (parachute devices 3, figure 1) mounted on the counterweight structure (5); 
	a safety actuation mechanism (motion transmitting device 17, figure 1), comprising a connection (connection, annotated figure 1, below) for a suspension member (belts 13, figure 1), wherein the safety actuation mechanism is configured to move, relative to the counterweight structure (bars 39 and levers 37  of device 17 rotate relative to upper crossbeam 9), between a normal position (shown in figure 1), and a safety position (shown in figure 2), wherein in the safety position the safety actuation mechanism (17) is arranged to actuate the at least one safety brake (3) and thereby brake the counterweight structure; and 
	a mechanical actuator (axis 15, lateral parts 25, screws 35, figure 3) disposed vertically above a safety actuation mechanism (15, 25, 35 are disposed vertically above cross bar 39 and lever 37 of motion transmitting device 17, see figure 1), configured, when actuated, to apply a downward acting force to the safety actuation mechanism (15, 25, 35 slide to apply a downward acting force on lever 37) and thereby move the safety actuation mechanism (17) from the normal position (Fig. 1) to the safety position (Fig. 2).  

    PNG
    media_image1.png
    388
    531
    media_image1.png
    Greyscale

Figure 1 of Coquerelle et al., annotated by Examiner

	Regarding claim 2, Coquerelle et al. further disclose:
wherein the mechanical actuator (15, 25, 35) is rotationally driven to produce a linear force (axis 15 is rotationally driven by connection pulleys and exerts a linear force on lever 37 via lateral part 25).  
	Regarding claim 3, Coquerelle et al. further disclose:
wherein the mechanical actuator (15, 25, 35) comprises a screw mechanism (screw 35).  
	Regarding claim 4, Coquerelle et al. further disclose:
wherein the mechanical actuator (15, 25, 35) maintains its position relative to the counterweight structure (9) unless actuated to move relative to the counterweight structure (9, see figures 1 and 2) and thereby apply a force to the safety actuation mechanism (17).  
	Regarding claim 5, Coquerelle et al. further disclose:
wherein the mechanical actuator (15, 25, 35) further comprises a pressure bar (axis 15) configured to contact the safety actuation mechanism (17) in at least two positions (figures 1 and 2), so as to distribute the force which is applied by the mechanical actuator (15, 25, 35) to the safety actuation mechanism (17).  
	Regarding claim 6, Coquerelle et al. further disclose:
wherein the safety actuation mechanism (17) comprises at least one lever (cross bars 39), wherein the at least one safety brake (3) comprises a safety brake arm (brake arm, annotated figure 1, above), and wherein the at least one lever (39) contacts the safety brake arm (brake arm), such that when the safety actuation mechanism (17) moves between the normal position and the safety position, the at least one lever (39) is moved, thereby moving the safety brake arm, which causes actuation of the safety brake (3).  
	Regarding claim 7, Coquerelle et al. further disclose:
wherein the safety actuation mechanism (17) comprises a first lever (39, left side) and a second lever (39, right side), wherein the first and second levers (39) are located on opposing sides of the safety actuation mechanism (17), wherein the elevator counterweight assembly comprises a first safety brake (3, left side), comprising a first safety brake arm (brake arm, annotated figure 1) contacted by the first lever (39), and a second safety brake (3, right side) comprising a second safety brake arm (not shown) contacted by the second lever (39, right side).  
	Regarding claim 8, Coquerelle et al. further disclose:
wherein the mechanical actuator (15, 25, 35) is located centrally between the first lever (39 left) and the second lever (39 right, see page 4, lines 9-10, “Of course, the assembly is designed with a symmetry plane in the middle of the counterweight.”).  
	Regarding claim 9, Coquerelle et al. further disclose:
wherein the counterweight structure comprises at least one weight (weight component of the counterweight not shown) supported by a pair of uprights (lateral parts 5), wherein the safety actuation mechanism (17) is mounted between the pair of uprights (5).  

	Regarding claim 12, Coquerelle et al. disclose:
A method of carrying out a handover test for an elevator counterweight assembly (Fig. 1), the method comprising: 
	actuating a mechanical actuator (15, 25, 35) disposed vertically above a safety actuation mechanism (15, 25, 35 are disposed vertically above cross bar 39 and lever 37 of motion transmitting device 17, see figure 1) to apply a downward acting force to the safety actuation mechanism (15, 25, 35 slide to apply a downward acting force on lever 37), comprising a connection for a suspension member (13), and thereby move the safety actuation mechanism (17), relative to a counterweight structure (5, 9), from a normal position (Fig. 1) to a safety position (Fig. 2), wherein in the safety position the safety actuation mechanism (17) is arranged to actuate the at least one safety brake (3) and thereby brake the counterweight structure (5, 9); and 
	checking that the at least one safety brake (3) is correctly actuated.  
	Regarding claim 13, Coquerelle et al. further disclose:
wherein actuating the mechanical actuator (15, 25, 35) comprises driving the mechanical actuator rotationally, to produce a linear force (axis 15 is driven rotationally by belts 13 and produces a linear force to actuate motion transmitting device 17).  
	Regarding claim 14, Coquerelle et al. further disclose:
wherein the mechanical actuator (15, 25, 35) comprises a screw mechanism (35), and the method further comprises actuating the screw mechanism using a tool (screw 35 can be actuated to trigger lever 37 by multiple types of “tools” including a screwdriver, wrench, crowbar, etc.) engaged with the screw mechanism.  

Claim Rejections - 35 USC § 103
	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

	Claims 10-11 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Coquerelle et al. (WO 2006082460 A1) in view of Schneider et al. (US 6880678 B1)
	Regarding claim 10, Coquerelle et al. teach:
An elevator system comprising: 
	an elevator counterweight assembly (Fig. 1) according to claim 1; and 
	a suspension member (13) connected to the connection (connection, annotated figure 1) of the safety actuation mechanism (17).  
	Coquerelle et al. do not explicitly teach:
an elevator car and the suspension member connected to the elevator car in addition to the connection for the counterweight assembly.
	However, Schneider et al. teach:
An elevator system with a counterweight, and
an elevator car (elevator car 2, figure 3);
and the suspension member (suspension roping 7, figure 3) connected to the elevator car (2) and the counterweight (indicated by counterweight side of roping 7.1).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have an elevator car connected to the other side of the suspension member of Coquerelle et al. as taught by Schneider et al. to allow passengers to be transported in the hoistway.
	Regarding claim 11, Schneider et al. further teach:
wherein the elevator car (2) defines an interior space (inside of car 2) for accommodating passengers and/or cargo, the elevator car (2) comprising a working platform (maintenance scaffold 10) moveable between a stowed position (“The platform may be, for example, located on or formed as part of the elevator car ceiling.” Col. 1, lines 55-56), above the interior space, and an operational position (shown in figure 3), suspended within the interior space.  
	Regarding claim 15, the combination of Coquerelle et al. and Schneider et al. further teaches:
the method further comprising moving an elevator car (2, Schneider et al.) in a hoistway (hoistway 1, figure 3, Schneider et al.) to be adjacent to the elevator counterweight assembly (figure 1 of Coquerelle et al.); and deploying a working platform (10, Schneider et al.) within the elevator car (2), the working platform (10) being in an operational position, allowing a person (“maintenance staff”, col. 1, line 49, Schneider et al.) standing on the working platform (10, Schneider et al.) to access the mechanical actuator (15, 25, 35, Coquerelle et al.) of the elevator counterweight assembly.
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to utilize the maintenance scaffold of Schneider et al. to access the counterweight assembly of Coquerelle et al. to improve access to the counterweight for maintenance and testing. Being able to access the counterweight within the hoistway negates the need for all counterweight maintenance to be completed in the shaft pit.

Response to Arguments
	Applicant's arguments filed June 29, 2022 have been fully considered but they are not persuasive. On page 6 of the Remarks, Applicant argues that Coquerelle fails to disclose the limitations amended into claims 1 and 12. Specifically, “a mechanical actuator disposed vertically above a safety actuation mechanism,” configured, when actuated to apply a “downward acting force” to the safety actuation mechanism. Examiner respectfully disagrees, the mechanical actuator taught by Coquerelle, including components 15, 25, and 35, is disposed vertically above the lever 37 and cross bar 39 of the safety actuation mechanism as shown in figure 1. When actuated, components 15, 25, and 35 slide into contact with lever 37 and exert a downward acting force on the lever, as shown in figure 2. On page 7 of the Remarks, Applicant argues that dependent claims 2-11 and 13-15 are allowable based on their dependency on independent claims 1 and 12. This argument is rendered moot by the rejection of claims 1 and 12 as outlined above.

Conclusion
	THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
	Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHELLE M LANTRIP whose telephone number is (571)272-6068. The examiner can normally be reached M-F 11:00 am - 7:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Mansen can be reached on (571)272-6608. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/MICHAEL R MANSEN/Supervisory Patent Examiner, Art Unit 3654                                                                                                                                                                                                        



/M.M.L./Examiner, Art Unit 3654